NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT
                               _____________

                                     No. 12-1080
                                    _____________

                           UNITED STATES OF AMERICA

                                           v.

                                  JUAN CORDERO,

                                                     Appellant



                    On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                       (District Court No.: 2-08-cr-00328-001)
                     District Judge: Honorable Cynthia M. Rufe


                      Submitted under Third Circuit LAR 34.1(a)
                                  on March 5, 2013

                                (Filed: August 19, 2013)

            Before: RENDELL, AMBRO and VANASKIE, Circuit Judges



                                     OPINION


RENDELL, Circuit Judge:

      Appellant Juan Cordero was convicted by a jury of all charges arising out of a

conspiracy to import cocaine into the United States. Cordero filed a motion for judgment
of acquittal, arguing that the government did not present sufficient evidence from which a

jury could properly conclude that he knew the specific objective of the unlawful

conspiracy, namely, a controlled substance. The District Court denied Cordero’s motion.

His timely appeal is currently before the Court.

       For the reasons stated below, we will affirm the District Court’s Order.

                                      I. Background1

       On May 1, 2008, two men—Luis Deya-Diaz and Richard Caraballo-Rodriguez—

triggered the suspicion of the Drug Enforcement Agency (“DEA”) when they purchased

last-minute one-way airplane tickets from San Juan, Puerto Rico to Philadelphia

International Airport and checked no luggage. (Supp. App. 191-92.) As a result, DEA

agents in Philadelphia organized a surveillance team at the airport. (Id.)

       Despite not having checked baggage, Deya-Diaz and Caraballo-Rodriguez

proceeded to the baggage claim after deplaning. (Id. at 193-94.) Cordero met them

there. (Id. at 195.) After Deya-Diaz retrieved two suitcases from the baggage carousel,

Cordero led him out of the terminal and into the parking garage. (Id. at 163-65; 196-98.)

Cordero instructed Deya-Diaz to put the suitcases in a Suburban and to get in a minivan

parked nearby. (Id. at 202-05.) Caraballo-Rodriguez joined the men in the parking lot,

put the two suitcases he picked up from the baggage carousel in the Suburban and joined

Deya-Diaz in the minivan. (Id.) Both the minivan and Suburban then left the parking




1
  The District Court had jurisdiction pursuant to 18 U.S.C. § 3231. We have appellate
jurisdiction pursuant to 28 U.S.C.§ 1291.
                                             2
garage—Cordero drove the minivan southbound on I-95 and another man, named

Wilfredo Aquino, drove the Suburban northbound on I-95. (Id.)

       Aquino was pulled over in the Suburban shortly after leaving the parking garage.

(Id. at 207.) A search of the vehicle subsequently revealed that the four suitcases that

Deya-Diaz and Caraballo-Rodriguez put into the trunk contained nearly fifty kilograms

of cocaine. (Id. at 125, 131.) Meanwhile, state troopers observed the minivan driven by

Cordero swerve between lanes and take evasive actions. (Id. at 148.) The minivan was

pulled over, and Cordero, Deya-Diaz, and Caraballo-Rodriguez were taken into custody.

(Id. at 152.)

       A grand jury in the Eastern District of Pennsylvania returned an indictment

charging Caraballo-Rodriguez, Cordero, and Deya-Diaz with conspiring to distribute

cocaine, in violation of 21 U.S.C. § 846, possession of cocaine with the intent to

distribute, and aiding and abetting possession with intent to distribute cocaine in violation

of 21 U.S.C. § 841(a)(1), and 18 U.S.C. § 2. Deya-Diaz subsequently entered a guilty

plea and testified against Caraballo-Rodriguez and Cordero, who both proceeded to trial

and were tried jointly.

       According to Deya-Diaz, on April 25, 2008, an unidentified Dominican male

known to Deya-Diaz as “Domi” called him and offered him $5,000 to fly to from Puerto

Rico to Philadelphia and pick up two suitcases at the Philadelphia airport. (Id. at 314-

17.) Domi told Deya-Diaz that someone would recognize him at the airport and take him

to the parking garage, where Deya-Diaz would turn over the suitcases. (Id. at 317-18.)

Before the flight, Deya-Diaz met Domi in Puerto Rico, and Domi repaid Deya-Diaz for

                                              3
the plane tickets, showed him the suitcases he was to retrieve in Philadelphia, asked

Deya-Diaz to describe what he would wear at the airport, and told Deya-Diaz that he

would be paid $5,000 when he arrived in New York, after being driven from the

Philadelphia airport. (Id. at 314-18.) Deya-Diaz also testified that no one told him that

there were drugs in the suitcases, and that he did not know that any other courier would

be on the flight. (Id. at 312; 330.)

       Deya-Diaz further testified that during the ride he asked Cordero where they were

going; Cordero responded that they were going to the Bronx, and that Deya-Diaz would

be paid there. (Id. at 333.) According to Deya-Diaz, when Cordero realized that they

were being followed by a patrol car, Cordero instructed Deya-Diaz and Caraballo-

Rodriguez to remove the chips from their cell phones. Cordero threw the chip from his

cell phone out the driver’s side window. (Id. at 335-36.)

       The government also introduced expert testimony from a state narcotics agent,

Alan Basewitz. Agent Basewitz testified that the case involved numerous indicia of

organized drug trafficking. Agent Basewitz described the role of a “monitor” in drug

trafficking organizations:


       A:     [Because] you’re usually dealing with very high level amounts, there
              is somebody from the organization sent to insure that the police
              haven’t interceded, that the person is doing what they’re supposed to
              do and not, for instance, taking the drugs for themselves.

              So they’re basically observing. However, the monitor or observer is
              not somebody who is going to touch the drugs. It’s very difficult to
              associate them. Usually, you’re watching for observation because
              they don’t want to touch the drugs because that links them to the
              drugs.

                                             4
              So the courier is designed to take them one leg to another. A
              monitor is observing to make sure they’re not doing anything that
              they shouldn’t be doing.

       Q:     And does the monitor or the observer also insure that the drugs get to
              where they’re supposed to go?

       A:     That’s exactly what their role is. And . . .

       Q:     How do they do that?

       A:     They do that by sometimes directing, for instance, where the bag
              should be taken, who the individual or individuals that are going to
              receive the bags from the courier, who they are.

(Id. at 616-17.)

       After a five-day trial, the District Court instructed the jury—including a willful

blindness instruction at the government’s request—and gave the jury its charge. On July

6, 2009, the jury returned a verdict convicting both Cordero and Caraballo-Rodriguez of

all charges. Thereafter, Cordero and Caraballo-Rodriguez filed a joint post-trial motion

for acquittal, which the District Court denied as to Cordero on September 7, 2011. The

District Court held that “[a]lthough this is admittedly a close case, we conclude that the

Government’s evidence against Cordero was sufficient to support the jury’s verdict.”

(App. 49.)2

       Cordero’s timely appeal followed.




2
 The District Court granted the motion as to Caraballo-Rodriguez. We address the
government’s appeal of the District Court’s judgment of acquittal in a separate opinion.
                                              5
                                        II. Standard

       We exercise plenary review over an appeal from the grant of a judgment of

acquittal, and independently apply the same standard the district court uses in deciding

the motion. See United States v. Boria, 592 F.3d 476, 480 (3d Cir. 2010).

       We recently considered the standard to apply in reviewing sufficiency of the

evidence claims in drug conspiracy cases in the appeal filed by Caraballo-Rodriguez,

Cordero’s co-defendant. United States v. Caraballo-Rodriguez, --- F.3d ---, 2013 WL

4017157 (3d Cir. 2013). We noted that “the critical inquiry on review of the sufficiency

of the evidence to support a criminal conviction . . . is whether, after viewing the

evidence in the light most favorable to the prosecution, any rational trier of fact could

have found the essential elements of the crime beyond a reasonable doubt.” Jackson v.

Virginia, 443 U.S. 307, 318-19 (1979) (emphasis in original). We also noted that we

have not always applied that deferential standard in our prior cases, and reiterated the

appropriate standard to apply in reviewing a sufficiency of the evidence challenge in drug

conspiracy cases: “[t]he district court—and we—are not to act as a thirteenth juror.

Instead, the jury’s verdict must be assessed from the perspective of a reasonable juror,

and the verdict must be upheld as long as it does not ‘fall below the threshold of bare

rationality.’” Caraballo-Rodriguez, 2013 WL 4017157, at *12 (quoting Coleman v.

Johnson, 132 S. Ct. 2060, 2065 (2012)).

                                      III. Discussion

       Looking at the evidence in the light most favorable to the government, it is clear

that the jury could have reasonably concluded that Cordero knew that he was involved in

                                              6
an illegal venture, and that he knew that the object of that venture was a controlled

substance.

       To prove a conspiracy, the government must show: (1) a shared unity of purpose;

(2) an intent to achieve a common illegal goal; and (3) an agreement to work toward that

goal. Boria, 592 F.3d at 481 (citing United States v. Mastrangelo, 172 F.3d 288, 291 (3d

Cir. 1999)). The government must establish each element beyond a reasonable doubt.

United States v. Coleman, 811 F.2d 804, 808 (3d Cir. 1987). It may do so with direct or

circumstantial evidence. United States v. Brodie, 403 F.3d 123, 134 (3d Cir. 2005).

When considering drug conspiracy cases over the past several decades, we have viewed

the second element—“illegal goal”—as requiring proof that the defendant had knowledge

of the specific objective contemplated by the particular conspiracy. Id. at 287. As

mentioned above, “knowledge” can be demonstrated by actual knowledge or willful

blindness. See Brodie, 403 F.3d at 148 (“The knowledge element . . . may be satisfied

upon a showing beyond a reasonable doubt that a defendant had actual knowledge or

deliberately closed his eyes to what otherwise would have been obvious to him

concerning the fact in question.” (internal quotation marks and citations omitted)).

       As the District Court observed, the evidence introduced at trial established that

       Cordero identified the couriers at the Philadelphia airport, although he had
       never met them before, guided them to the SUV, and showed them where
       to put the suitcases. He used his own car to transport the couriers from the
       airport. When he noticed the police were following him, he took evasive
       measures and attempted to destroy evidence by discarding the SIM card in
       his phone. And when Deya asked where he would be paid, Cordero
       informed him that he would receive payment in the Bronx. . . . Finally, the
       Government introduced Basewitz’s expert testimony, which . . . was


                                             7
       confined to a general description of the typical role of monitors in Puerto-
       Rican drug trafficking schemes.

(App. 45-46.) This evidence, taken as a whole, supports a “permissible inference that

Cordero was in a position of leadership and control in the drug smuggling scheme . . . .

[which], in turn, could support a reasonable juror’s conclusion that Cordero knew that the

object of the scheme was to distribute narcotics.” (Id. at 47.)

       Having reviewed the record ourselves, we agree with the District Court’s

assessment of the evidence. Further, we agree with the District Court that a rational trier

of fact could have found the essential elements of the crime, including knowledge of the

object of the conspiracy, beyond a reasonable doubt. Indeed, the evidence introduced at

trial forms a sufficient basis from which the jury could infer knowledge or willful

blindness.

                                      IV. Conclusion

       For the reasons stated above, we will affirm the Order of the District Court.




                                             8